Case 1:19-cv-05542-RPK-CLP Document 22 Filed 05/11/20 Page 1 of 1 PageID #: 92




                                                    May 11, 2020
VIA ECF
The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room 4E-N
Brooklyn, New York 11201

Re:                Palmer v. Stephen S. Weintraub, et al.
                   Case No.: 19-5542
                   FKB File No.: 303.021

Dear Judge Kovner:
       We represent defendant Stephen S. Weintraub, Esq. (“Attorney Weintraub”) in the above-
referenced action.

        We write to respectfully request a two-week extension of time, until May 26, 2020, 1 in
connection with Attorney Weintraub’s Rule 12 motion to dismiss. A motion schedule was set in
this Court’s text order dated April 9, 2020 (ECF No. 18), setting the deadline for filing as May 11,
2020. The extension is necessary due to the COVID-19 pandemic’s impact on business activities
including the collection of material necessary for the motion. We have requested consent from
Plaintiff’s counsel. While we have not received a response as of yet, Plaintiff’s counsel has been
responsive in the past and likely has not yet had an opportunity to respond. This is Attorney
Weintraub’s first request for this relief.

       We thank the Court for its courtesies and attention to this matter. If you require any further
information, please do not hesitate to contact the undersigned.
                                           Respectfully submitted,

                               FURMAN KORNFELD & BRENNAN LLP

                                              /s/ Rachel Aghassi
                                                Rachel Aghassi


cc:       All counsel of record (via ECF)




1
    Additional day added because of Memorial Day.
